DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words and contains an implied phrase (The invention relates to).  Correction is required.  See MPEP § 608.01(b).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, 3rd last paragraph, lines 3-4: --and the rod defining a second piston area different from the first piston area, wherein the first piston area is larger than the second piston area[[s]] at a fixed ratio,--. 
Claim 6, line 6. -at least two pressure transfer devices comprising the first and second pressure transfer devices in fluid communication with the first plunger port--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 discloses a dual acting pressure boosting liquid partition fracturing device (2). Several details of this device are claimed including: “wherein the first part of the rod (19), over at least a part of its length, is formed with a first internal recess (40') extending from a first end surface of the rod, wherein the first internal recess (40') is in pressure communication with the first plunger chamber (17'), and the second part of the rod, over at least a part of its length, is formed with a second internal recess (40") extending from a second end surface of the rod, wherein the second internal recess (40") is in pressure communication with the second plunger chamber (17"), and separate from the first plunger chamber (17').”
Van De Velde et al. (US 2011/0189029) discloses a similar device comprising a rod (in 108) but fails to disclose the claimed recesses of said rod and several other features claimed in independent claim 1. 
Oklejas (US 2018/0135606) discloses a similar system comprising a rod (14) received in a cylinder (12) that is similar to the claimed rod and cylinder structure. However, Oklejas fails to disclose the claimed recesses formed in the rod. 
Applicant admitted prior art (EP 2913525) also fails to fully anticipate or render obvious all the limitations of claim 1. 
Attempts to add the aforementioned recesses to the rod would require substantial hindsight reconstruction and would most likely be unnecessary to the prior art systems. Furthermore, several claimed details of the fracturing device are also satisfactorily anticipated by any single prior art references and would not appropriately be rendered obvious by a combination of prior art references without using impermissibly hindsight reconstruction. 
Due to these reasons, claim 1 and its dependent claims are deemed allowable. Please note that this type of pressure transfer device has been patented by the instant inventor previously in patents US 11268502 and US 11286920 (which were both reviewed by the examiner). However, these patents do not trigger any double patenting rejections since the claimed subject matter is sufficiently different from the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746